In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-153 CV

____________________


OMEGA PROTEIN, INC., Appellant


V.


HENRY LYONS, JR., Appellee




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-168559




MEMORANDUM OPINION (1)
	This is a permissive accelerated interlocutory appeal of an order denying a motion
to dismiss based upon a forum selection clause in a maritime employment contract.  See
Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (d) (Vernon Supp. 2003).  The United
States District Court for the Eastern District of Texas enjoined the prosecution of the suit
on July 22, 2003.  On October 28, 2003, the federal court entered an order granting
Lyons's motion to partially lift the stay for the purpose of non-suiting the state action
without prejudice.  On November 4, 2003, the appellee, Henry Lyons, filed a motion to
non-suit the entire cause.  The appellant, Omega Protein, Inc., filed a response in which
it acceded to the non-suit without prejudice and expressly reserved its legal rights and
arguments on the forum selection clause.  We construe the motion and response as an
agreement to vacate the trial court's order and to dismiss the entire cause.
	It is, therefore, ORDERED that the trial court's order denying the motion to dismiss
is VACATED and the entire cause is DISMISSED without prejudice.
 
								PER CURIAM

Opinion Delivered November 20, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.